Citation Nr: 0120869	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  01-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision of the right eye due to surgery at a VA facility.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1945 to 
November 1946.

This appeal arises from an October 1999 rating decision 
rendered by the Milwaukee, Wisconsin, Department of Veterans 
Affairs Regional Office (VARO) which denied the appellant's 
claim for compensation under 38 U.S.C.A. § 1151 for loss of 
vision of the right eye due to surgery.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence shows that the proximate cause 
of loss of vision of the right eye was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, nor was the 
proximate cause of loss of vision of the right eye an event 
which was not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
loss of vision of the right eye, has not been established.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
has been given notice of the information, medical evidence, 
or lay evidence necessary to substantiate his claim for 
compensation under 38 U.S.C.A. § 1151 for loss of vision of 
the right eye due to surgery at a VA facility.  VARO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant and, in fact, it appears that all 
evidence identified by the appellant relative to his 
treatment has been obtained and associated with the claims 
folder.  A VA ophthalmology specialist's opinion has also 
been obtained, and a copy of the report has been associated 
with the file.  In these circumstances, there is no 
reasonable possibility that further assistance to the veteran 
would aid in substantiating the claim.  Therefore, a remand 
for development under the Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A) 
is not necesary.

The appellant contends that he is entitled to compensation 
because his current loss of vision of his right eye is due to 
surgery performed at the VA Medical Center in August 1999.  
The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38 U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40- 
97.  Because the appellant's claim was filed in May 2000, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).

Based on a review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence weighs 
against the appellant's claim for compensation under 38 
U.S.C.A. § 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

The evidence which has been presented includes VA medical 
treatment and hospitalization records which reveal that, 
following informed consent, the appellant underwent a right 
pars plana vitrectomy, membrane peel and gas fluid exchange 
on his right eye to repair a macular hole on August 24, 1999.  
Prior to surgery, the appellant had reduced vision to 20/80, 
due to a macular hole, as well as prominent asteroid 
hyalosis.  

Following surgical repair at Middleton Memorial VA hospital, 
the appellant was transferred to the Tomah VA facility on 
August 26, 1999 for a one week stay, because he had no help 
at home and was going to require application of drops, as 
well as face-down positioning for the next week.  However, 
the appellant's post operative course was complicated by 
increased intraocular pressure (IOP) in his right eye, and he 
was returned to Middleton Memorial on August 27, 1999.  Gas 
was released several times during the course of his 
readmission.  He had a 100 percent gas filled eye with 
intraocular pressures ranging in the 40's to 60's.  Prolonged 
IOP resulted in decreased vision in the right eye.  He was 
placed on several IOP medications to lower the pressure.  At 
the time of final discharge from Middleton Memorial to Tomah 
on September 7, 1999, the appellant's vision was no light 
perception in the right eye.  He continued to have an 
inflamed right eye at the time of discharge.  The anterior 
chamber was flat, and a mature cataract was also noted.   

Nursing notes indicate that the appellant was to lie with his 
face down when in bed, and to ambulate to the bathroom with 
his face down only, but that he was not compliant with these 
instructions despite having the reasons explained to him many 
times.  He was also reportedly not compliant with the 
instruction not to rub his eye.  A doctor's report likewise 
indicates that the appellant was not compliant with face down 
positioning.

A May 2000 letter from the appellant's VA physician reported 
that he had minimal light perception in his right eye, and 
that, for all practical purposes, he could be considered 
blind in that eye.

An opinion from a VA ophthalmology specialist was requested.  
The opinion, which is dated in October 2000, indicates that 
the specialist did not believe that the appellant's vision 
loss was due to fault of the VA hospital, or to an event not 
reasonably foreseeable.  He reported:

Pars plana vitrectomy with gas fluid exchange 15% 
C3F8 is standard treatment for a macular hole with 
visual acuity of 20/80.  Glaucoma with loss of 
vision to no light perception is a well known 
complication of vitrectomy, especially if [the 
appellant] is non-compliant with positioning.

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151, which provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, awarded 
under any of the laws administered by the Secretary, or as a 
result of having submitted to an examination under any such 
law, not the result of the veteran's own willful misconduct, 
and the injury or aggravation results in additional 
disability or death, then compensation, including disability, 
death, or dependency and indemnity compensation, shall be 
awarded in the same manner as if the additional disability or 
death were service-connected.  See 38 C.F.R. §§ 3.358(a), 
3.800(a) (2000).

The regulations provide that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1), (2) (2000).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2000).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (2000).

In this case, it remains for the Board to determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The medical opinion of the ophthalmology specialist weighs 
against the appellant's claim both with respect to, whether 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospitalization or medical or surgical 
treatment and, whether the proximate cause of any such 
disability was an event which was not reasonably foreseeable.

In reviewing the medical evidence pertaining to the 
appellant's disability, the Board notes that there is no 
medical opinion regarding the issue on appeal except the VA 
opinion which weighs against the claim.  Although the 
appellant has offered his own opinion that the complications 
associated with surgery of his right eye were due to 
negligence and were not foreseeable, the United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (the Court held 
that a veteran does not meet his burden of presenting 
evidence where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).

In summary, the preponderance of the medical evidence shows 
that the proximate cause of loss of vision of the appellant's 
right eye was not carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospitalization or medical or 
surgical treatment, nor was the proximate cause of the 
disability an event which was not reasonably foreseeable.  
Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision of the right eye, due to hospitalization, or 
medical or surgical treatment provided by the VA, are not 
met.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for loss of vision of the right eye, is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


